DETAILED ACTION
Election/Restrictions
Applicant's election with traverse of claims 7-20 in the reply filed on 5/7/2021 is acknowledged.  The traversal is on the ground(s) that claim 1 is a species of the genus defined by claim 7, that the inventions do overlap in scope, and that the inventions as claimed do encompass overlapping subject matter. Applicant further asserts that there is no serious search burden, that the restriction does not comply with 35 USC 132, that the restriction does not supply Applicant with an informed opportunity to respond, and that the restriction does not comply with statutory requirements that the inventions be independent and distinct. 
These arguments are not found persuasive.  First, if the claims do overlap in scope then at least one of the claims would infringe on the other (“Related inventions in the same statutory class are considered mutually exclusive, or not overlapping in scope, if a first invention would not infringe a second invention, and the second invention would not infringe the first invention”, see MPEP 806.05).  If claim 7 is broader than claim 1 and overlaps in scope with claim 1, as Applicant asserts, then claim 7 would anticipate claim 1.  However, this is not the case.   For example, claim 1 recites a mixture comprising specific compounds.  This mixture is not found in claim 7.
Moreover, the inventions are distinct and there is a serious search burden because the inventions recite a different combination of limitations.  Each invention would require unique and non-overlapping search queries.  For example, a prior art search for claim 1 would require a search for the claimed mixture whereas a search for the claimed mixture is not required for claim 7.  
Lastly, the Applicant did not specifically point out why the restriction does not comply with 35 USC 132 or why the restriction does not supply Applicant with an informed opportunity to respond.  
The requirement is still deemed proper and is therefore made FINAL.  

Election by Original Presentation
Newly submitted claim 21-23 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons:
Claim 21 recites, “wherein an assembly that contains the one or more oxygen-activated chemical warming agents has a primary side thereof that is adjacent said cold-sensitive device and a distal side thereof that is not adjacent said cold-sensitive device, wherein said primary side is more than 1% smaller than said distal side, wherein said assembly is configured so that a total amount of said one or more oxygen- activated chemical warming agents in said assembly is within an order of magnitude of 35 grams, and wherein said one or more oxygen-activated chemical warming agents comprise a mixture of at least 1% by weight of activated carbon, at least 0.5% by weight of vermiculite, at least 0.5% by weight of iron, and at least 0.5% by weight of salt.”  This embodiment was not originally presented.
Claim 22 recites, “wherein said configuring said second oxygen barrier of said second exclusion structure comprises: creating one or more openable ports having a second oxygen ingress area A2 of said one or more oxygen-activated chemical warming agents and thereby modifying said activation of said one or more oxygen-activated chemical warming agents to a corresponding second heat emission rate R2 within one hour of beginning said configuring said second oxygen barrier of said second exclusion structure wherein said one or more oxygen-activated chemical warming agents comprise a mixture of at least 1% by weight of activated carbon, at least 0.5% by weight of vermiculite, at least 0.5% by weight of iron, and at least 0.5% by weight of salt and wherein said second oxygen ingress area A2 differs from said first oxygen ingress area Al by more than 25% so as to allow a cold-sensitive device to be warmed and thereby This embodiment was not originally presented.
Claim 23 recites, “wherein said opening said first oxygen barrier of said first exclusion structure comprises: maintaining said assembly that includes said one or more oxygen-activated chemical warming agents adjacent a cold-sensitive device while removing a single-piece layer so as to establish said first oxygen ingress area A1 of said one or more oxygen-activated chemical warming agents and thereby to activate said one or more oxygen-activated chemical warming agents at said corresponding first heat emission rate R1, wherein said first oxygen barrier includes said single-piece layer and wherein said one or more oxygen-activated chemical warming agents comprise a mixture of at least 1% by weight of activated carbon, at least 0.5% by weight of vermiculite, at least 0.5% by weight of iron, and at least 0.5% by weight of salt.”  This embodiment was not originally presented.

Claims 21-23 have been constructively elected by original presentation for prosecution on the merits. Accordingly, claims 21-23 are withdrawn from consideration as being directed to a non-elected invention. See 37 CFR 1.142(b) and MPEP § 821.03.  

Claim Objections
Claim 12 is objected to because of the following informalities:  claim 12 recites, in part, “said assembly” and “said one or more positioning elements”.  Said elements lack antecedent bases.  Appropriate correction is required.
Claim 13 is objected to because of the following informalities:  claim 13 recites, in part, “said one or more positioning elements”.  Said elements lack antecedent basis.  Appropriate correction is required.
Claim 17 is objected to because of the following informalities:  claim 17 recites, in part, “wherein said first heat emissions rate R1 peaks within five minutes after said first oxygen barrier..” The Examiner believes the claim should say, wherein said first heat emissions rate R1 peaks within five minutes after opening said first oxygen barrier. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8, 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the step of “removing a single-piece layer” and “wherein the first oxygen barrier includes said single-piece layer”.  The single-piece layer is recited as if it were separate and distinct from the “first oxygen barrier”, as recited in claim 7.  However, based on the present specification (para. 16), the single-piece layer and the oxygen barrier appear to be the same structure.  
Claim 9 recites a “first oxygen ingress area A2”.  However, the first oxygen ingress area is identified as A1 in claim 7, and not A2.  It is not clear if the oxygen ingress area is referring to A1 or A2.  
Claim 9 further recites the step of “removing a single-piece layer” and “wherein the second oxygen barrier includes said single-piece layer”.  The single-piece layer is recited as if it were separate and distinct from the “second oxygen barrier”, as recited in claim 7.  However, based on the present specification (para. 16), the single-piece layer and the oxygen barrier appear to be the same structure.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 7-10, 14, 15, 18, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huffer (US 20150232254 A1).
Regarding claim 7, Huffer (interpretation 1) discloses a device-warming method, comprising: 
obtaining one or more oxygen-activated chemical warming agents (abstract); 
opening a first oxygen barrier (a first set of plugs 60) of a first exclusion structure so as to establish a first oxygen ingress area A1 (area containing a set of one or more openings 65, see Fig. 3) of said one or more oxygen-activated chemical warming agents and thereby to initiate an activation of said one or more oxygen-activated chemical warming agents at a corresponding first heat emission rate R1 (para. 30); and 
configuring a second oxygen barrier (another set of plugs 60 different from the first set) of a second exclusion structure so as to establish a second oxygen ingress area A2 (area containing another set of one or more openings 65 different from A1) of said one or more oxygen-activated chemical warming agents and thereby to modify said activation of said one or more oxygen-activated chemical warming agents to a corresponding second heat emission rate R2 (removing more plugs 60 has the effect of reacting more of the air-activated material 50 with air, which means that the heat emission rate is changed, see paras. 28, 42; for example, a first heat emission rate R1 could be associated with removing two plugs and a second heat emission rate R2 could be associated with removing four plugs), 
wherein said second oxygen ingress area A2 differs from said first oxygen ingress area A1 by more than 5% (e.g., A1 could be two openings 65 and A2 could be four other openings 65) so as to allow a cold-sensitive device to be warmed by said one or more oxygen-activated chemical warming agents (the language, “so as to allow….” is intended use and is not given patentable weight; nevertheless, the device is capable of warming a cold-sensitive device 15)).
Huffer fails to disclose:
wherein A1 > 1 square millimeter and wherein R1 reaches within an order of magnitude of 100-1000 calories per second upon said first oxygen barrier being opened.

However, it has been held that “[w]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  See MPEP §2144.05(II)(A) (quoting In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  It has been further held that "[a] particular parameter must first be recognized as a result-effective variable, i.e. a variable which achieves a recognized result, before determination of the optimum or workable ranges of said variable might be characterized as routine experimentation.  Refer to MPEP §2144.05(II)(B)(quoting In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977).  
In this case, it is highly suggested by the figures that the number of holes 65 could be selected so that A1 > 1 square millimeter.  Nevertheless, the area A1 is a results-effective variable for regulating the amount of oxygen that reacts with the air-activated material (see para. 41).  The heating rate is faster and less controlled if A1 is higher.  Conversely, the heating rate is slower and more controlled with a smaller A1.
Furthermore, R1 can be found through routine optimization.  R1 is simply the heat output, which could be determined by controlling the amount of reactants (oxygen and air-activated material 50) that reacts.  If the engineer desires more heat output then the engineer could simply configure how much of the reactants react for a given A1.
   Regarding claim 9, Huffer (interpretation 1) discloses wherein said configuring said second oxygen barrier of said second exclusion structure comprises: 
maintaining said assembly that includes said one or more oxygen-activated chemical warming agents (50, Fig. 3) adjacent said cold-sensitive device (15) while removing a single-piece layer (92, see Fig. 4) so as to establish said first oxygen ingress area A2 (examined to be the second oxygen ingress area A2, see 112 rejection) of said one or more oxygen-activated chemical warming agents and thereby to activate said one or more oxygen-activated chemical warming agents at said corresponding second heat emission rate R2 (the user can lift up the single-piece layer 92 so that a selected number of plugs 60 corresponding to a second oxygen ingress area A2 is removed from the holes 65), wherein said second oxygen barrier includes said single-piece layer (the second oxygen barrier comprises single-piece layer 92 and some of the plugs 60).
Regarding claim 10, Huffer (interpretation 1) discloses wherein said configuring said second oxygen barrier of said second exclusion structure comprises: allowing air to flow through a corresponding plurality of ports (65) to said one or more oxygen-activated chemical warming agents (50) by said opening said second oxygen barrier EXCEPT wherein said corresponding plurality of ports has an aggregate area greater than 30 square millimeters and less than 300 square millimeters. However, see the optimization discussion for the rejection of claim 7.  The aggregate area of the plurality of ports directly affects the reaction rate.  There is more heat output with a larger aggregate area because there is more oxygen entering the ports and reacting with the chemical warming agent 50.  Therefore, the aggregate area is a results-effective variable for controlling the heat output rate.  
Regarding claim 14, Huffer (interpretation 1) wherein a manual opening of a partial layer (22, Fig. 3) from a single side (Fig. 3) of said assembly that includes said one or more oxygen- activated chemical warming agents effectively triggers said first heat emission at rate R1.  
Regarding claim 18, Huffer (interpretation 1) discloses (see rejection of claim 7 for citations) an air-activated device warming system, comprising: 
one or more oxygen-activated chemical warming agents; 
a first oxygen barrier of a first exclusion structure configured to be opened so as to establish a first oxygen ingress area A1 of said one or more oxygen-activated chemical warming agents and thereby to initiate an activation of said one or more oxygen-activated chemical warming agents at a corresponding first heat emission rate R1, wherein A1 > 1 square millimeter and wherein R1 reaches within an order of magnitude of 100-1000 calories per second upon said first oxygen barrier being opened; and 
a second oxygen barrier of a second exclusion structure configured so as to establish a second oxygen ingress area A2 of said one or more oxygen-activated chemical warming agents and thereby to modify said activation of said one or more oxygen-activated chemical warming agents to a corresponding second heat emission rate R2, wherein said second oxygen ingress area A2 differs from said first oxygen ingress area A1 by more than 5% so as to allow a cold-sensitive device to be warmed by said one or more oxygen-activated chemical warming agents.  
Regarding claim 19, Huffer (interpretation 1) fails to disclose wherein a total amount of said one or more oxygen-activated chemical warming agents in a first assembly thereof is greater than 25 grams and less than 100 grams.  However, the claimed amount is a matter of optimization.  The claimed amount affects how much total heat that can be produced.  If more heat is desired then more grams of chemical warming agents is required.  

Regarding claims 7, 8, Huffer (interpretation 2) discloses a device-warming method, comprising: 
obtaining one or more oxygen-activated chemical warming agents (50) (abstract); 
opening a first oxygen barrier (plugs 60 from a single peelable portion) of a first exclusion structure so as to establish a first oxygen ingress area A1 (area defined by a single peelable portion, see para. 42) of said one or more oxygen-activated chemical warming agents and thereby to initiate an activation of said one or more oxygen-activated chemical warming agents at a corresponding first heat emission rate R1 (para. 42); 
configuring a second oxygen barrier (plugs 60 from the two other peelable portions) of a second exclusion structure so as to establish a second oxygen ingress area A2 (area defined by two other peelable portions, see para. 42) of said one or more oxygen-activated chemical warming agents and thereby to modify said activation of said one or more oxygen-activated chemical warming agents to a corresponding second heat emission rate R2 (para. 42); 
wherein said opening said first oxygen barrier of said first exclusion structure essentially consists of: maintaining said assembly that includes said one or more oxygen-activated chemical warming agents adjacent said cold-sensitive device (contents 15 remains fixed and adjacent to the chemical warming agents 50, see Fig. 3); and 
removing a single-piece layer (single peelable portion 92) so as to establish said first oxygen ingress area A1 of said one or more oxygen-activated chemical warming agents and thereby to activate said one or more oxygen-activated chemical warming agents at said corresponding first heat emission rate R1, wherein said first oxygen barrier includes said single-piece layer.
Huffer fails to disclose:
wherein A1 > 1 square millimeter and wherein R1 reaches within an order of magnitude of 100-1000 calories per second upon said first oxygen barrier being opened; and 
wherein said second oxygen ingress area A2 differs from said first oxygen ingress area A1 by more than 5% so as to allow a cold-sensitive device to be warmed by said one or more oxygen-activated chemical warming agents (note: the language, “so as to allow….” is intended use and is not given patentable weight; nevertheless, the device is capable of warming a cold-sensitive device)).

However, it has been held that “[w]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  See MPEP §2144.05(II)(A) (quoting In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  It has been further held that "[a] particular parameter must first be recognized as a result-effective variable, i.e. a variable which achieves a recognized result, before determination of the optimum or workable ranges of said variable might be characterized as routine experimentation.  Refer to MPEP §2144.05(II)(B)(quoting In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977).  
In this case, it is highly suggested by the figures and para. 42 that A1 > 1 square millimeter.  Nevertheless, the area A1 is a results-effective variable for regulating the amount of oxygen that reacts with the air-activated material (see paras. 41, 42).  The heating rate is faster and less controlled if A1 is higher.  Conversely, the heating rate is slower and more controlled with a smaller A1.
Furthermore, R1 can be found through routine optimization.  R1 is simply the heat output, which could be determined by controlling the amount of reactants (oxygen and air-activated material 50) that reacts.  If the engineer desires more heat output then the engineer could simply configure how much of the reactants react such as by increasing or decreasing the area A1.   
Lastly, the language, “wherein said second oxygen ingress area A2 differs from said first oxygen ingress area A1 by more than 5%” is a matter of optimizing the desired heat emissions rate.  The size of the area directly affects the reaction rate.  If A1 has a first reaction rate R1 then A2 having an oxygen ingress area that is 5% greater than A1 would have a second reaction rate R2 that is 1.05*R1. 
Regarding claim 15, Huffer (interpretation 2) wherein said configuring said second oxygen barrier of said second exclusion structure comprises: establishing one or more opened ports (each peelable portion 92 covers a port or open area for air to enter through the openings 65) having a nominal second oxygen ingress area A2 of said one or more oxygen-activated chemical warming agents and thereby modifying said activation of said one or more oxygen-activated chemical warming agents to a corresponding second heat emission rate R2 EXCEPT within one hour of said second oxygen barrier being configured.  However, the time for the second heat emission rate R2 is a matter of optimization.  If the contents (Huffer, 15) need to be heated more quickly, then it is necessary to shorten the time to reach the heat emission rate R2.  If a slow heat rate is desired then the time should be lengthened.  
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huffer (US 20150232254 A1) in view of Laubach (US 20210137727 A1).
Regarding claim 11, Huffer (interpretation 1) fails to disclose wherein said configuring said second oxygen barrier of said second exclusion structure comprises: allowing air to flow through several ports of an infrared-reflective film layer to said one or more oxygen-activated chemical warming agents by said opening said first oxygen barrier, whereby at least 25% of infrared energy thereby emitted by said activation of said one or more oxygen-activated chemical warming agents is reflected.  
However, Laubach teaches an oxygen activated warmer and the step of: allowing air to flow through several ports of an infrared-reflective film layer to said one or more oxygen-activated chemical warming agents by said opening said first oxygen barrier (para. 107).  The purpose of the IR-reflective layer is to retain heat in the package (para. 107).  Although Laubach does not teach “whereby at least 25% of infrared energy thereby emitted by said activation of said one or more oxygen-activated chemical warming agents is reflected”, such a limitation can be found through routine optimization.  If more heat retention is desired then the layer should be configured to reflect more of the infrared energy.  
It would have been obvious to a person skilled in the art at the time of effective filing of the application to modify Huffer wherein said configuring said second oxygen barrier of said second exclusion structure comprises: allowing air to flow through several ports of an infrared-reflective film layer to said one or more oxygen-activated chemical warming agents by said opening said first oxygen barrier, whereby at least 25% of infrared energy thereby emitted by said activation of said one or more oxygen-activated chemical warming agents is reflected.  The motivation to combine is so that more heat can be retained for heating the contents (Huffer, 15) of the container.
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huffer (US 20150232254 A1) in view of Igaue (US 20200046550 A1).
Regarding claim 20, Huffer (interpretation 1) fails to disclose wherein said one or more oxygen-activated chemical warming agents in said assembly thereof comprise a mixture of at least 1% by weight of activated carbon, at least 5% by weight of combustible organic matter, at least 0.5% by weight of salt, and at least 0.5% by weight of vermiculite.
However, Igaue teaches a device warming system, wherein one or more oxygen-activated chemical warming agents in said assembly thereof comprise a mixture of at least 1% by weight of activated carbon (para. 151), a combustible organic matter (“water retention agent”, see para. 60; see also para. 57 discussing where the water retention agent can be organic matter), at least 0.5% by weight of salt (para. 55), and vermiculite (para. 57).  Igaue discloses that the total percentage of water retention agent (e.g., a combination of organic matter and vermiculite, see para. 57) is between 1 to 20% (para. 60).  Igaue further suggests, in para. 57, that the proportion of organic matter and vermiculite is a matter of design choice since Igaue states that any combination of two compounds can be used with no specific percentages stated for each compound.  
It would have been obvious to a person skilled in the art at the time of effective filing of the application to modify Huffer wherein said one or more oxygen-activated chemical warming agents in said assembly thereof comprise a mixture of at least 1% by weight of activated carbon, at least 5% by weight of combustible organic matter, at least 0.5% by weight of salt, and at least 0.5% by weight of vermiculite.  The modification would have been obvious because it is a simple substitution of one oxygen-activated heating agent for another.  Moreover, the substitution would produce predictable results because the chemical warming agent disclosed in Igaue would perform the same function in the combination as it would in the device disclosed in Igaue. 


Allowable Subject Matter
Claims 16, 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.






Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON LAU whose telephone number is (571)270-7644.  The examiner can normally be reached on Mon-Fri 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on 571-272-6785.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JASON LAU/            Primary Examiner, Art Unit 3762